Case 6:17-cv-00171-PGB-LRH Document 281 Filed 03/04/20 Page 1 of 2 PageID 13402




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                  CLERK’S MINUTES
                                   Jury Trial (Day 3)

                         Case Number: 6:17-cv-171-Orl-40LRH

 SIEMENS ENERGY, INC.,                             Plaintiff’s Counsel: Adaline Hilgard
                                                                        Jonah Mitchell
             Plaintiff                                                  Robert Thielhelm

 v.

 MIDAMERICA C2L INCORPORATED                       Defense Counsel: Robert Devereux
                                                                    Jeffrey Schmitt
             Defendant

  Judge:            Paul G. Byron          Court            Heather Jewett (morning)
                                           Reporter         heatherjewett.focr@gmail.com
                                                            Nikki Peters (afternoon)
                                                            courttranscripts@outlook.com
  Deputy Clerk:     Grace Farey            Interpreter:     N/A
  Date:             March 4, 2020          Time:            8:36 AM – 12:26 PM
                                                            1:15 PM – 3:07 PM
                                                            3:47 PM – 3:50 PM
                                                            TOTAL: 5 hours, 45 minutes

 8:36 AM     Court resumes from Tuesday, March 3rd. The Court discusses jury
             instructions with the parties.

 9:33 AM     Brief recess.

 9:49 AM     Court resumes. Jury enters. Direct examination of Mr. Kenny by Mr.
             Devereux continues.

 10:45 AM    Cross-examination of Mr. Kenny conducted by Mr. Mitchell.

 11:17 AM    Morning recess. Jury exits.

 11:38 AM    Court resumes. Jury re-enters. Cross-examination of Mr. Kenny by Mr.
             Mitchell continues.

 12:07 PM    Defense rests. Lunch break. Lunch provided for the jury. Jury exits. The
             Court discusses matters with the parties.
Case 6:17-cv-00171-PGB-LRH Document 281 Filed 03/04/20 Page 2 of 2 PageID 13403



 12:13 PM    Plaintiff’s Motion for Judgment as a Matter of Law by Ms. Hilgard.

 12:20 PM    Defendant’s Motion for Judgment as a Matter of Law by Mr. Schmitt.

 12:26 PM    The Court denies defendant’s motion. The Court takes plaintiff’s motion
             under advisement. Lunch break.

 1:15 PM     Court resumes. Jury re-enters. Plaintiff’s closing arguments by Mr.
             Thielhelm.

 2:11 PM     Defendant’s closing arguments by Mr. Devereux.

 2:42 PM     Rebuttal argument by Mr. Thielhelm.

 2:52 PM     The Court reads jury instructions.

 3:07 PM     Jury retires to begin their deliberations.

 3:47 PM     Court resumes for the jury verdict.

 3:50 PM     Court is adjourned.




                                            -2-
